DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8,  11,12, & 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Pub no. 2018/0175110 A1).
Regarding claim 1, Hsu et al discloses  a semiconductor device, comprising: a device structure (T or BL)positioned over a substrate(102), the device structure including devices(T or BL); and a wiring structure (106/110/104)positioned over the substrate(102) and coupled to at least one of the devices(T or BL), the wiring structure (106/110/104)including conductive lines(106/104) and programmable lines(114), the conductive lines (106,104)extending along planes in parallel with a top surface of the substrate(102)[0012], the programmable lines (114)including a programmable material having a modifiable resistivity in that the programmable lines each change between being conductive and being non-conductive responsive to a current pattern delivered to the respective programmable lines(114)[0013], wherein: a first programmable line(114) of the programmable lines is positioned between two first conductive lines (106/104)of the conductive lines, the first programmable line and the two first conductive lines being disposed side by side within the same one of the planes in parallel with the top surface of the substrate(fig. 1).
Regarding claim 2, Hsu et al discloses further comprises: metal layers (216)over the device structure(T) such that the wire structure (104/106)is coupled to the device structure(T) through the metal layers(216); and conductive vertical interconnects (212)extending along the vertical direction and being coupled to at least one of the conductive lines(104/106), at least one of the metal layers(216), and at least one of the programmable lines(114) fig. 1.
Regarding claim 4, Hsu et al discloses a  programmable vertical interconnect (114)of the programmable lines  positioned between a contact structure (214)of a device of the devices(T) and a conductive line(104/106) of the conductive lines along the vertical direction fig. 1.
Regarding claim 5,  Hsu et al discloses wherein the devices (T)comprise at least one of an active device[0014].
Regarding claim 6, Hsu et al discloses   wherein the devices (T) comprise at least one of a transistor[0014]
Regarding claim 7, Hsu et al discloses wherein the wiring structure(106/110/104) is positioned over the device structure (T), the wiring structure(106/110/104)  being coupled to the device structure(T) through at least one of the programmable lines(110) fig. 1.
Regarding claim 8, Hsu et al discloses wherein the wiring structure (104/110/106))is positioned under the device structure(BL), the wiring structure being coupled to the device structure(BL) through at least one of the programming lines(114) fig. 1. 
. Regarding claim 11, Hsu et al discloses wherein the programmable material (114)is a phase-changeable maternal that changes between being conductive and being non-conductive responsive to the current pattern [0013].

Regarding claim 12,  Hsu et al discloses a semiconductor device, comprising: a device structure positioned over a substrate(102), the device structure including devices(T); and a wiring structure(106/110/104) positioned over the substrate (102)and coupled to at least one of the devices(T)[0012], the wiring structure(106/110/104) including metal layers(104,106) positioned over and coupled to the device structure(T)[0012], conductive lines(216) extending along planes in parallel with a top surface of the substrate(102), and programmable lines (110)each including a programmable material having a modifiable resistivity in that the programmable lines each  change between being conductive and being non- conductive responsive to a current pattern delivered to the respective programmable lines[0013], wherein: a first programmable line(110) of the programmable lines is positioned between two first conductive lines (104/106)of the conductive lines, the first programmable line (110)and the two first conductive lines(104/106) being disposed side by side within the same one of the planes in parallel with the top surface of the substrate(102) fig. 1
Regarding claim 14, Hsu et al discloses a  programmable vertical interconnect (114)of the programmable lines  positioned between a contact structure (214)of a device of the devices(T) and a conductive line(104/106) of the conductive lines along the vertical direction fig. 1.
Regarding claim 15,  Hsu et al discloses wherein the devices (T)comprise at least one of an active device[0014].

Regarding claim 16, Hsu et al discloses  wherein the devices comprise at least
one of a transistor(fig 1) [0014].
Regarding claim 17, wherein the wiring structure(106/110/104)  is positioned over the device structure(T), the wiring structure(106/110/104)  being coupled to the device structure (T)through at least one of the programmable lines(114) fig. 1.
Regarding claim 18, Hsu et al discloses wherein the wiring structure (104/110/106))is positioned under the device structure(BL), the wiring structure being coupled to the device structure(BL) through at least one of the programming lines(114) fig. 1. 

Claim(s) 1,2, 4- 6, 9-12, 14-16,19 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eun (US Pub no 2020/0027925 A1).
Regarding claim 1, Eun et al discloses  a semiconductor device, comprising: a device structure[0048] positioned over a substrate(100), the device structure[0048] including devices(SW); and a wiring structure(MC) positioned over the substrate (100)and coupled to at least one of the devices(SW), the wiring structure (MC)including conductive lines(E1 ad E2) and programmable lines(VR), the conductive lines(E1 and E2) extending along planes in parallel with a top surface of the substrate (100) fig. 12, the programmable lines(VR) including a programmable material having a modifiable resistivity in that the programmable lines each change between being conductive and being non-conductive responsive to a current pattern delivered to the respective programmable lines(VR)[0047] fig. 12, wherein: a first programmable line (VR)of the programmable lines is positioned between two first conductive lines (E1 and E2)of the conductive lines, the first programmable line(VR) and the two first conductive lines (E1 and E2)being disposed side by side within the same one of the planes in parallel with the top surface of the substrate(100) [0069]fig. 12).
Regarding claim 2, Eun et al discloses further comprises: metal layers (CL1)over the device structure(SW) such that the wire structure(MC) is coupled to the device structure (SW)through the metal layers(CL1); and conductive vertical interconnects(CL2) extending along the vertical direction and being coupled to at least one of the conductive lines(E1 or E2), at least one of the metal layers(Cl1), and at least one of the programmable lines (VR) fig. 12.
Regarding claim 4, Eun et al discloses a  programmable vertical interconnect (VR)of the programmable lines  positioned between a contact structure (E3)of a device of the devices(SW) and a conductive line(E1/E2) of the conductive lines along the vertical direction fig. 12.
Regarding claim 5, Eun et al discloses wherein the devices (SW) comprise at least one of an active device [0048].
Regarding claim 6, Eun et al discloses wherein the devices (SW)comprise at least one a diode[0048].
Regarding claim 9, Eun et al discloses wherein the wiring structure (MC)and the device structure (SW)are positioned side by side over the substrate(100), the wiring structure (MC)being coupled to the device structure (SW)through at least one programmable Iine (VR)of the programmable lines (fig. 12).
Regarding claim 10, Eun et al discloses wherein the wiring structure
comprises a first wiring structure(MC) and a second wiring structure(MC1), the first wiring structure(MC), the device structure(SW) and the second wiring structure(MC1) being stacked sequential over the substrate(100), the first wiring structure(MC), the device structure(SW) and the second wiring structure(MC1) being coupled to each other through  one or more programmable lines (VR) of the programmable lines fig. 12.

Regarding claim 11, Eun et al discloses wherein the programmable material (VR)is a phase-changeable maternal that changes between being conductive and being non-conductive responsive to the current pattern [0047].
Regarding claim 12,  Eun et al discloses a semiconductor device, comprising: a device structure (SW)positioned over a substrate (100)[0044], the device structure including devices(SW) [0044]; and a wiring structure (MC)positioned over the substrate 100 and coupled to at least one of the devices(SW), the wiring structure including metal layers(CL1)  positioned over and coupled to the device structure (SW), conductive lines (E1 and E2))extending along planes in parallel with a top surface of the substrate(100) [0069], and programmable lines(VR) each including a programmable material having a modifiable resistivity in that the programmable lines each  change between being conductive and being non- conductive responsive to a current pattern delivered to the respective programmable lines[0047], wherein: a first programmable line (VR)of the programmable lines is positioned between two first conductive lines(E1 and E2) of the conductive lines fig. 12, the first programmable line(VR) and the two first conductive lines (E1 and E2)being disposed side by side within the same one of the planes in parallel with the top surface of the substrate (100) fig .12).
Regarding claim 14, Eun et al discloses a  programmable vertical interconnect (VR)of the programmable lines  positioned between a contact structure (E3)of a device of the devices(SW) and a conductive line(E1/E2) of the conductive lines along the vertical direction fig. 12.
Regarding claim 15, Eun et al discloses wherein the devices (SW) comprise at least one of an active device [0048].
Regarding claim16, Eun et al discloses wherein the devices (SW)comprise at least one a diode[0048].
Regarding claim 19, Eun et al discloses wherein the wiring structure (MC)and the device structure (SW)are positioned side by side over the substrate(100), the wiring structure (MC)being coupled to the device structure (SW)through at least one programmable Iine (VR)of the programmable lines (fig. 12).
Regarding claim 20, Eun et al discloses wherein the wiring structure
comprises a first wiring structure(MC) and a second wiring structure(MC1), the first wiring structure(MC), the device structure(SW) and the second wiring structure(MC1) being stacked sequential over the substrate(100), the first wiring structure(MC), the device structure(SW) and the second wiring structure(MC1) being coupled to each other through  one or more programmable lines (VR) of the programmable lines fig. 12.
Allowable Subject Matter
Claims 21 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2, 4-12,14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813